Citation Nr: 0325633	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  97-07 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from June 9, 
1945, to January 29, 1946.  The record reflects that he died 
in March 1972.  The appellant in this matter is the veteran's 
spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on  appeal from a determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

1.  To the extent required by law, the RO properly assisted 
the appellant with her claim.

2.  On March 22, 2002, VA's Compensation and Pension Service 
issued a forfeiture decision against the appellant, finding 
her ineligible to receive VA benefits.  

3.  The unappealed March 22, 2002, forfeiture decision is now 
final.


CONCLUSION OF LAW

As no benefit remains to be awarded to the appellant, the 
claim for entitlement to service connection for the cause of 
the veteran's death is moot, and requires dismissal.  38 
U.S.C.A. §§ 511(a), 7104, 7105 (West 2002); 38 C.F.R. § 
20.101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the appellant desires entitlement to 
service connection for the cause of the veteran's death.  A 
review of the record reveals that in June 2001, the RO 
released a decision proposing that the appellant be 
considered for forfeiture of her rights to VA benefits due to 
fraud, because she had knowingly submitted fraudulent medical 
evidence in furtherance of her claim for VA benefits.  That 
same month, the RO mailed a letter to the appellant detailing 
the proposed decision and the applicable VA law and 
regulations.  She was also afforded an appropriate 
opportunity to respond to this communication.

In September 2001, a final administrative decision was 
released by the RO, indicating that the appellant should be 
considered for forfeiture due to fraud.  That decision 
indicated that the appellant had not submitted any evidence 
to support a denial of this action.  The appellant was also 
properly notified of this decision.

In March 2002, VA's Compensation and Pension Service issued a 
decision indicating that the appellant had forfeited all 
rights to VA benefits pursuant to 38 U.S.C.A. § 6103(a) (West 
2002).  The appellant was again notified of this decision and 
of her rights under VA law, but she did not properly appeal 
this decision, and so it subsequently became final.  
38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  See 38 
C.F.R. § 3.901 (2002).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320- 22, 
326-27 (2000).  The United States Court of Appeals for 
Veterans Claims has stated that such a standard of proof is 
much higher than the typical claims adjudication standard.  
In Trilles, 13 Vet. App. at 327, the Court pointed out that 
the "beyond a reasonable doubt" standard is a higher 
standard of proof than the "clear and unmistakable evidence 
(obvious or manifest)" standard required to rebut the 
presumption of aggravation under 38 C.F.R. § 3.306(b) (2002) 
or the "clear and convincing evidence" standard set forth 
at 38 C.F.R. § 3.343(c) (2002) required to show actual 
employability in reducing a rating of 100 percent.

Accordingly, the appellant has now been found ineligible to 
receive VA benefits, such as the compensation that may be 
awarded pursuant to an award of service connection for cause 
of death, via this final forfeiture decision.  

The Board's jurisdiction extends to "[a]ll questions of law 
and fact necessary to a decision by the [Secretary] under a 
law that affects the provision of benefits by the 
Secretary."  38 C.F.R. § 20.101(a) (2002); see also 38 
U.S.C.A. §§ 511(a), 7104(a) (West 2002).  In light of this 
final forfeiture action rendering the appellant ineligible to 
receive VA benefits, there remains no "question" of law or 
fact for the Board's decision.  See Waterhouse v. Principi, 3 
Vet. App. 473 (1992).  The Court has held that "where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
quoting Gardner v. Derwinski, 1 Vet. App. 584, 586-87 (1991).  
See also Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where 
law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995).

As there remains no benefit to be awarded, the issue of 
service connection for the cause of the veteran's death must 
be dismissed.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 
(1990); see also Mintz v. Brown, 6 Vet. App. 277 (1994) (the 
Board does not have jurisdiction to review a case if no 
benefit would accrue to the claimant).

ORDER

The appeal is dismissed.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

